Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Species D1, claims 1-10 with new claims 21-30 in the reply filed on 10/17/2022 is acknowledged.
Claim Status
Claims 1-10, 21-30 are pending.
Claims 11-20 are canceled by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yong Li, (US 2018/0130704 A1, hereinafter Li) in view of Dae-Hyuk Kang et al., (US 2009/0280641 A1, hereinafter Kang).
Regarding claim 21, Li discloses a semiconductor device, comprising: 
a gate structure (gate structure including gate electrode 113 in Fig. 8) disposed on a substrate (substrate 101); 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Li’s Fig. 8, annotated. 
a source/drain (S/D) region (source/drain region 211) disposed on the substrate (101); 
a contact structure (contact structure including metal contact layer 204 and conductive plug 205), disposed on the S/D region (211), comprising:
a (see “zirconium-based” below) layer (an oxygen-containing metal contact layer may be made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204 described in described in [0082] if metal is Ti as example described in [0080]) disposed on the S/D region (211); 
a silicide layer (a second metal contact layer maybe made of TiSi on the oxygen-containing metal contact layer in the metal contact layer 204 described in [0082] if metal is Ti as example described in [0080]) disposed on the layer (the oxygen-containing metal contact layer in the metal contact layer 204) and the S/D region (211); and 
a contact plug (conductive plug 205) disposed on the silicide layer (the second metal contact layer in the metal contact layer 204).  
Li does not expressly disclose the layer (oxygen-containing metal contact layer made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204) is a zirconium-based layer. 
However, in the same semiconductor device field of endeavor, Kang discloses 
a metal oxide silicide layer 121 on a source/drain region 103 in a contact in Fig. 2C can be Zr-based ternary composition as the metal can be Ti or Zr or others described in [0075].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Kang’s Fig. 2C, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Zr-based for Li’s layer according to Kang’s teaching since selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) in MPEP 2144.07.
Regarding claim 22, Li modified by Kang discloses the semiconductor device of claim 21,
wherein the zirconium-based layer (Li’s oxygen-containing metal contact layer made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204 modified by Kang’s Zr-based 121) comprises a zirconium-based ternary compound (Kang’s metal oxide silicide layer 121 can be Zr-based ternary composition as addressed in claim 21).  
Regarding claim 24, Li modified by Kang discloses the semiconductor device of claim 21,
wherein the zirconium-based layer (Li’s oxygen-containing metal contact layer made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204 modified by Kang’s Zr-based 121) comprises a metal of the silicide layer (Kang’s Zr-based 121 comprises metal of the silicide as addressed in claim 21).
Regarding claim 25, Li modified by Kang discloses the semiconductor device of claim 21,
further comprising a dipole layer (Li’s dipoles in the metal contact layer 204 between the metal contact layer 204 and the source/drain region described [0083]) disposed at an interface between the silicide layer (Li’s second metal contact layer made of TiSi on the oxygen-containing metal contact layer in the metal contact layer 204 as addressed in claim 21) and the S/D region (Li’s 211). 
Regarding claim 27, Li discloses a semiconductor device, comprising: 
a fin structure (fin 102 in Fig. 8) disposed on a substrate (101);
a source/drain (S/D) region (source/drain region 211) disposed on the fin structure (102); 
a contact structure (contact structure including metal contact layer 204 and conductive plug 205), comprising:
a first silicide layer (an oxygen-containing metal contact layer may be made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204 described in described in [0082] if metal is Ti as example described in [0080]), disposed on the S/D region (211), comprising a first metal (Ti) …;
a second silicide layer (a second metal contact layer maybe made of TiSi on the oxygen-containing metal contact layer in the metal contact layer 204 described in [0082] if metal is Ti as example described in [0080]) comprising the second metal (Ti) disposed on the first silicide layer (the oxygen-containing metal contact layer made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204); and
a contact plug (conductive plug 205) disposed on the silicide layer (the second metal contact layer in the metal contact layer 204).  
Li does not expressly disclose the first silicide layer (the oxygen-containing metal contact layer made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204) comprising a second metal different from the first metal (Ti); the second silicide layer (the second metal contact layer made of TiSi on the oxygen-containing metal contact layer in the metal contact layer 204) comprising the second metal (Ti),
However, in the same semiconductor device field of endeavor, Kang discloses 
a metal oxide silicide layer 121 on a source/drain region 103 in a contact in Fig. 2C can be ternary composition described in [0075] and the metal layer 115 used for making the metal oxide silicide layer 121 can be Ti or Zr or others may be used alone or in mixture described in [0072].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select two different metal Zr and Ti metals for Li’s first and second metals respectively in the first silicide layer according to Kang’s teaching since selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) in MPEP 2144.07. Such selection could make the first silicide layer comprising a first metal (Zr) and a second metal (Ti) different from the first metal (Zr); the second silicide layer comprising the second metal (Ti),
Regarding claim 28, Li modified by Kang discloses the semiconductor device of claim 28,
wherein the first silicide layer (Li’s the oxygen-containing metal contact layer made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204 modified by Kang’s two metals, Zr, Ti as addressed in claim 27) comprises zirconium and titanium.  
Regarding claim 29, Li modified by Kang discloses the semiconductor device of claim 27,
further comprising a dipole layer (Li’s dipoles in the metal contact layer 204 between the metal contact layer 204 and the source/drain region described [0083]) disposed at an interface between the first silicide layer (Li’s the oxygen-containing metal contact layer in the metal contact layer 204 as addressed in claim 21) and the S/D region (Li’s 211). 
Regarding claim 30, Li modified by Kang discloses the semiconductor device of claim 27,
further comprising a nitride capping layer (Li’s protective/capping layer 20 in Fig. 8 made of TiN, TaN or others described in [0075]) disposed on the second silicide layer (the Li’s second metal contact layer in the metal contact layer 204).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yong Li, (US 2018/0130704 A1, hereinafter Li) in view of Dae-Hyuk Kang et al., (US 2009/0280641 A1, hereinafter Kang) in further view of Sung-Li Wang et al., (US 2019/0067013 A1, hereinafter Wang).
Regarding claim 23, Li modified by Kang discloses the semiconductor device of claim 21,
	Li modified by Kang does not expressly disclose wherein the zirconium-based layer (Li’s oxygen-containing metal contact layer made of titanium oxysilicide (Ti-O-Si) in the metal contact layer 204 modified by Kang’s Zr-based 121) comprises faceted surfaces.  
	However, in the same semiconductor device field of endeavor, Wang discloses a contact plug 74 including metal silicide region 64 and silicon nitride layer 68 formed on faceted source/drain region 44 in Fig. 10E. 
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Wang’s Fig. 10E, annotated. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the Li modified by Kang’s the zirconium-based layer to be on faceted source/drain surfaces according to Wang’s teaching to make a source/drain contact on faceted source/drain region.  
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 21, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 26, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 21, “further comprising a dipole layer disposed at an interface between the zirconium-based layer and the S/D region” as recited in claim 26, in combination with the remaining features of base claim 21.
	Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2018/0130704 A1 to Li in combination of US 2009/0280641 A1 to Kang) substantially teach some of following limitations:
Li in combination of Kang discloses a semiconductor device, comprising: 
a substrate (Li’s substrate 101 in Fig. 8); 
a fin structure (Li’s fin 102) disposed on the substrate; 
a gate structure (Li’s gate structure including gate electrode 113) disposed on the fin structure; 
a source/drain (S/D) region (Li’s source/drain region 211) disposed adjacent to the gate structure; 
a contact structure (Li’s contact structure including metal contact layer 204 and conductive plug 205) disposed on the S/D region (Li’s 211), wherein the contact structure (Li’s contact structure, 204 and 205) comprises a ternary compound layer (Li’s 204 include a first metal contact layer, an oxygen-containing metal contact layer on the first metal contact layer, and a second metal contact layer on the oxygen-containing metal contact layer. The first metal contact layer maybe made of TiSi, the oxygen-containing metal contact layer may be made of titanium oxysilicide (Ti-O-Si), and the second metal contact layer maybe made of TiSi described in [0082] if metal is Ti as example described in [0080]. The Li’s oxygen-containing metal contact layer can be ternary compound layer as taught by Kang that a Kang’s metal oxide silicide layer 121 on a source/drain region 103 in a contact in Fig. 2C can be ternary composition, the metal can be Ti or Zr or others described in [0075]) disposed on the S/D region (Li’s source/drain region 211), a work function metal (WFM) silicide layer (the Li’s second metal contact layer made of TiSi in the metal contact layer 204) disposed on the ternary compound layer (the Li’s oxygen-containing metal contact layer modified by Kang in the Li’s metal contact layer 204), and a contact plug (the Li’s conductive plug 205) disposed on the WFM silicide layer (the Li’s second metal contact layer made of TiSi in the metal contact layer 204); 
However, Li in combination of Kang does not teach the limitations of “a dipole layer disposed at an interface between the ternary compound layer and the S/D region” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-10, they are allowed due to their dependencies of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARUN LU/Primary Examiner, Art Unit 2898